                     Case 17-23426-MAM           Doc 407   Filed 01/18/19   Page 1 of 1
Form CGFCRD3 (12/1/15)

                              United States Bankruptcy Court
                                           Southern District of Florida
                                             www.flsb.uscourts.gov
                                                                                Case Number: 17−23426−MAM
                                                                                Chapter: 11

In re:
Robert Matthews
aka Robert V. Matthews, aka Bob Matthews
101 Casa Bendita
Palm Beach, FL 33480

SSN: xxx−xx−3047




                                       RENOTICE OF HEARING
                                     Per Hearing Held 01/18/2019 @10:30am



NOTICE IS HEREBY GIVEN that a hearing will be held on February 5, 2019 at 03:00 PM, at the following
location:

Flagler Waterview Building, 1515 N Flagler Dr Room 801 Courtroom A, West Palm Beach, FL 33401

to consider the following:

Motion For the Entry of an Order (I) Approving Bid Procedures and Bid Protection in Connection
With the Sale of Debtor's Homestead, (II) Approving the Form and Manner of Notice of Sale, (III)
Scheduling an Auction and Sale Hearing and (IV) Approving the Sale of Debtor's Homestead Free
and Clear of Liens Claims and Encumbrances Pursuant to 11 USC 363 f. [$181 Fee Paid] Filed by
Debtor Robert Matthews. (403)


THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party who
fails to properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 1/18/19                                          CLERK OF COURT
                                                        By: Maria Romaguera−Serfaty
                                                        Courtroom Deputy
